ORDER
This matter came before the Supreme Court pursuant to an order issued to both parties to appear and show cause why the issues raised in these appeals should not be summarily decided. Both parties had appealed from a decision pending entry of final judgment entered in a divorce action between them in the Family Court.
After reviewing the memoranda submitted by the parties and after hearing counsel in oral argument, it is the conclusion of this court that cause has not been shown. The court is satisfied that the decision of the trial justice regarding the equitable distribution of the marital estate has come to a generally correct result in view of the discretion which the trial justices have when considering these matters.
For these reasons the appeals of the plaintiff and defendant are denied and dismissed, the decision appealed from is affirmed and the papers of the case are remanded to the Family Court for further proceedings.